Title: To Benjamin Franklin from Vergennes, 28 June 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 28. Juin 1781.
Je me suis fait rendre compte, Monsieur des récépissés et reconnoissances qui ont été fournis successivement du montant des fonds dont le Roi a bien voulu faire le pret et l’avance pour le service du Congrès et des Etats-unis de l’Amerique, pendant les années 1778. 1779 et 1780. J’ai reconnu, Monsieur, que les quatre récépissés delivrés par Mrs. les Députés du Congrès conjointement avec vous, pour valeur de trois Millions avancés par Sa Majesté pendant l’exercice 1778. n’avoient pas la forme requise dans la comptabilité des Affaires étrangères, en ce qu’ils ne portent pas la promesse du remboursement, comme le font les reconnoissances que vous avez données pour un autre Million prété en 1779. et pour quatre Millions en 1780. J’ai chargé le S. Durival chef du bureau des fonds des Affaires étrangères d’aller se concerter avec vous, Monsieur, sur ce qui reste à faire pour mettre en régle les quatre récépissés dont il s’agit et même vos reconnoissances dans lesquelles le remboursement doit être spécialement énoncé. C’est une formalité à remplir additionnellement de votre part et nécessaire dans l’ordre de la manutention pécuniaire des Affaires étrangères.
J’ai l’honneur d’être très parfaitement, Monsieur, Votre très humble et très obéissant Serviteur
De Vergennes
M. franklin.
 
Endorsed: M. de Vergennes June 28. 1781 demands a Change in the Form of our Receipts.
